Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 07/20/2021.  Claims 52-59, 61-67 and 69-71 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 07/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,924,819 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 52-59, 61, 63-67 and 69-71 are allowable because the prior art fails to teach or suggest a method comprising: determining, by a server, a first rate of content consumption from a first source and a second rate of content consumption from a second source, wherein determining the first rate comprises: determining a speed at which the content is accessed from the first source during a predetermined time interval; computing a derivative of the speed to determine an acceleration at which the content is accessed from the first source during the predetermined time interval; and assigning the first rate to be equal to the acceleration; and in response to determining that the second rate exceeds the predetermined threshold: generating universal metadata for the 
The closest prior art, Wattenhofer et al. (US 2014/0325401), discloses identifying viral videos based on the rate of views of the video.  However, Wattenhofer et al. does not disclose assigning an acceleration at which the content is accessed to the first rate as claimed.  Wattenhofer et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Claim 62 is allowable because the prior art fails to teach or suggest a method comprising: determining, by a server, a first rate of content consumption from a first source and a second rate of content consumption from a second source; and in response to determining that the second rate exceeds the predetermined threshold: generating universal metadata for the content by populating metadata fields with metadata fitting predefined criteria from the first source and the second source, wherein the universal identifier is generated by at least one of: assigning a fingerprint to be the universal identifier; executing a predefined code script to generate the universal identifier; and adding a unit to a base identifier that is sequentially incremented by the unit for each newly generated universal identifier; and storing the populated metadata fields to entries of a database, as recited in the claims.
The closest prior art, Wattenhofer et al. (US 2014/0325401), discloses identifying viral videos based on the rate of views of the video.  However, Wattenhofer et al. does not disclose generating the universal identifier as claimed.  Wattenhofer et al. either singularly or in combination fails to anticipate or render the above limitations obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (US 2020/0128303)
Yu et al. (US 2016/0381436)
Yu et al. (US 2011/0289114)
Yu et al. (US 2017/0150195)
Yu et al. (US 2013/0013583) 
Neumeier et al. (US 2014/0201774)
Pirkner (US 2011/0289121)
Gopalan (US 2016/0353144)
Paul (US 2017/0187772)
Paul (US 2017/0187770)
O’Hern (US 2009/0092183)
Cashmore et al. (US 9,749,431)
Bou Balust (US 2017/0055014)
Lewis et al. (US 9,705,945)
Blue et al. (US 2014/0143228)
Ma et al. (US 9,311,406)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R SCHNURR/Primary Examiner, Art Unit 2425